Citation Nr: 1412221	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-32 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had active service from May 1964 to July 1970.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an December 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant requested and was scheduled for a Central Office Board in June 2012; she failed to appear for the requested hearing and has provided no good cause for her failure to show. See VACOLS.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.

There is a paper claims file and a Virtual VA paperless claims file (a highly secured electronic storage system) pertaining to this appeal.  The Board has reviewed both files, and all pertinent documents are associated with the paper file.  Any further development in this case should account for the paperless file.


FINDINGS OF FACT

1. The Veteran died in May 2010 from post-obstructive pneumonia, due to or a consequence of lung cancer, with other contributory conditions of subclavian thrombus and coronary artery disease (CAD); such conditions manifested many years after service and are not attributable to service, to include as due to herbicide exposure.

2. The disability for which the Veteran was service-connected at the time of his death, namely, neurophysiologic gastrointestinal reaction, did not materially contribute to death, combine to cause death, aid or lend assistance to the production of death, or impair his health to an extent that would render him materially less capable of resisting the effects of other disease or injury primarily causing death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all elements of a claim, including the degree and effective date of a disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice should be provided prior to the initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In the context of a claim for dependency and indemnity compensation (DIC), to include service connection for cause of death, proper notice must include a statement of any conditions for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53   (2007).

Here, the appellant was notified in August 2010, prior to the initial denial of her claim, of the evidence and information necessary to establish entitlement to DIC, death pension, and accrued benefits; as well as the responsibilities of VA and the appellant in obtaining or providing such information.  In August 2010, she was specifically advised of the conditions for which the Veteran was service-connected at the time of death, and the evidence and information needed to establish that the Veteran's death was due to a service-connected condition, as required by Hupp.  The Board notes that the August 2010 letter also advised the appellant of the evidence and information necessary to establish a disability rating and effective date, as required by Dingess/Hartman. 

There is also no indication of any pertinent outstanding records concerning the issues decided herein.  The Veteran's service treatment records have been obtained, as well as his certificate of death, which lists the immediate and contributory causes of death.  All post-service medical records identified by the appellant, including medical records leading up to the Veteran's death in May 2010, have been obtained. See Treatment Records from Kaiser Permanente; Washington Hospital Center; and Holy Cross.  The appellant has not referred to any additional, unobtained, relevant, available evidence.

A VA medical opinion addressing the etiology of the Veteran's death was not obtained in this case.  The Board finds that it was not necessary to obtain a medical opinion to resolve this claim, as the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in service and there is no competent medical evidence suggesting a link between the Veteran's period of service and the cause of his death. Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(a) (West 2002).  As such, VA's duty to obtain a medical opinion or examination is not triggered in this case.

A remand for further development would serve no useful purpose as to the issues decided herein, as it would unnecessarily impose additional burdens on VA with no benefit to the appellant. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the appellant at every stage in this case, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  As such, the appellant will not be prejudiced by a decision on the merits of her claims.

Service connection for cause of death

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant tumor, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The law provides that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for certain disorders delineated under 38 C.F.R. § 3.309(e).  Respiratory cancers, including lung cancer, and ischemic heart disease (including coronary artery disease) are among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Factual Background and Analysis 

The appellant seeks service connection for the cause of the Veteran's death.  Notably, she has advanced no specific theories, nor offered any particular comment as to how or why she believes the Veteran's cause of death may be related to service.  Further, as discussed below, she has not submitted any competent medical or lay evidence in support of her claim despite being afforded the opportunity to do so. 

The evidence reflects that the Veteran was diagnosed with non-small cell carcinoma of the lungs in October 2009; he later died in May 2010. See May 2010 Certificate of Death; see also Treatment Records from the Washington Hospital Center and Kaiser Permanente.  The certificate of death reflects that the immediate cause of death was metastatic lung cancer; post-obstructive pneumonia was subsequently listed as the condition leading to the immediate cause of death.  Other significant contributing conditions included subclavian thrombus and coronary artery disease.  The certificate of death noted that tobacco use "probably" contributed to the cause of death. 

Notably, none of the conditions listed on the death certificate were service-connected at the time of the Veteran's death.  In fact, service connection was only in effect for one condition during the Veteran's lifetime - namely, neurophysiologic gastrointestinal reaction (manifested by stomach upsets, headaches, and dizziness). See January 1972 rating decision and notice.  

The appellant does not assert, nor does the evidence otherwise show that the Veteran's already service-connected condition caused or contributed to cause his death.  Further, the Board notes that such condition did not involve active processes affecting vital organs, and there is no indication that there were resulting debilitating effects or general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of the other diseases or injury that primarily caused his death. See 38 C.F.R. § 3.312(c)(3).  As such, it is not a contributory cause of death. Id.

Additionally, the appellant does not assert, nor does the evidence show that the Veteran served in the Republic of Vietnam so as to avail herself of the presumptive provisions set forth under 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Indeed, the Veteran's service records/DD Forms 214 reflect that his only active duty foreign service was in Europe (USAEUR/Germany).  Thus, although the Veteran served during the relevant time period and later developed lung cancer and coronary artery disease (ischemic heart disease), both of which are presumptive diseases for Agent Orange exposure, service connection cannot be established for the cause of his death on a presumptive basis as due to Agent Orange exposure. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Moreover, while malignant tumors are considered to be a "chronic disease" under 38 C.F.R. § 3.309(a), the Veteran's lung cancer did not manifest until approximately October 2009 - nearly 39 years after separation from active duty service. See Treatment Records from Washington Hospital Center.  As such, service connection cannot be established for the cause of his death on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

As for the provisions regarding continuity of symptomatology under 38 C.F.R. § 3.303(b), there were no allegations from the Veteran during his lifetime that he began experiencing respiratory symptoms during service which continued thereafter. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has also considered whether service connection is warranted for the cause of the Veteran's death on direct incurrence basis.  In this regard, there is no argument or indication that the listed immediate and contributory causes of the Veteran's death of lung cancer, post-obstructive pneumonia, subclavian thrombus, or coronary artery disease were related to any injury or disease during service.  In particular, none of those conditions were noted in his service treatment records and there is no medical evidence or opinion linking such conditions directly to service.  Indeed, a December 1969 chest x-ray (precipitated by isolated complaints of chest pain/coughing) found the Veteran's lungs to be clear and the heart negative/normal; likewise, the Veteran's February 1970 separation examination reflected a normal chest x-ray and normal clinical evaluations of the lungs, chest, heart, and vascular system.  Further, the Veteran underwent a VA examination in July 1971, approximately one year after separation, at which time his chest x-ray was normal (no pathology of the lungs or heart) and there were no noted complaints, treatment, or diagnoses relating lung cancer, pneumonia, subclavian thrombus, or coronary artery disease.  In fact, the medical evidence of record indicates that the aforementioned conditions manifested many years after the Veteran's separation service in 1970. See, e.g., July 1976 VA Examination; Treatment Records from the Washington Hospital Center, 1997 to 2010; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, service connection for the cause of death is not warranted on a direct basis. See 38 C.F.R. § 3.303.  Further, there is no argument or indication that any other presumptive provisions would apply in this case.

In sum, the evidence does not establish that the Veteran's service-connected conditions of neurophysiologic gastrointestinal reaction caused or contributed to his death, to include by impairing his health to such an extent that he was materially less capable of resisting the effects of his lung cancer, post-obstructive pneumonia, subclavian thrombus, or coronary artery disease.  Further, the evidence does not show that service connection is warranted for those conditions named as the principal or contributory causes of death, to include lung cancer, on either a direct or a presumptive basis.  As such, service connection is not warranted for the cause of the Veteran's death. 38 C.F.R. § 3.312.  

Lastly, the Board notes that the appellant has not submitted any competent evidence (lay or medical) which provides a basis for the conclusion that the cause of the Veteran's death was caused or aggravated by his active service.  The Board is very sympathetic to the appellant for the loss of her husband.  Unfortunately, for the reasons and bases set forth above, the Board must conclude that the preponderance of the evidence is against the claim, and service connection for the cause of the Veteran's death must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2013).


ORDER


Entitlement to service connection for the cause of the Veteran's death is denied. 





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


